Citation Nr: 0612146	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  02-00 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by headaches and/or sinus difficulties, to include 
as due to undiagnosed illness.

2.  Entitlement to service connection for disability 
manifested by pain in the knees and/or elbows, to include as 
due to undiagnosed illness.

3.  Entitlement to service connection for disability 
manifested by numbness in the left side of the neck, left 
arm, and/or left leg, to include as due to undiagnosed 
illness.

4.  Entitlement to service connection for disability 
manifested by tingling in the left ear, to include as due to 
undiagnosed illness.

5.  Entitlement to service connection for disability 
manifested by a skin rash, to include as due to undiagnosed 
illness.

6.  Entitlement to service connection for disability 
manifested by digestive problems, diarrhea, heartburn, and/or 
chest pain, to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1987 to 
October 1992.  His service included active service in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.  See 38 C.F.R. §§ 3.2(i), 3.317(d) (2005).  He also 
served in a reserve component of the military.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.


FINDINGS OF FACT

1.  The veteran does not have an undiagnosed disability 
manifested by symptoms involving headaches or his sinuses; 
his allergic rhinitis is not related to his service.  

2.  The veteran does not have a disability manifested by pain 
in the knees and/or elbows.

3.  The veteran does not have a disability manifested by 
numbness in the left side of the neck, left arm, and/or left 
leg.  

4.  The veteran does not have a disability manifested by 
tingling in the left ear.    

5.  The veteran does not have an undiagnosed disability 
manifested by a skin rash; his urticaria is not related to 
his service.    

6.  The veteran does not have an undiagnosed disability 
manifested by digestive problems, diarrhea, heartburn, and/or 
chest pain; his costochondritis and gastroesophageal reflux 
are not related to his service.  


CONCLUSIONS OF LAW

1.  Allergic rhinitis, and a disability manifested by 
headaches and/or sinus difficulties, were not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.317 (2005).  
 
2.  An undiagnosed disability manifested by pain in the knees 
and/or elbows was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.317 (2005).  

3.  An undiagnosed disability manifested by numbness in the 
left side of the neck, left arm, and/or left leg, was not 
incurred in or aggravated by the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2005).  
  
4.  An undiagnosed disability manifested by numbness in the 
left side of the neck, left arm, and/or left leg, was not 
incurred in or aggravated by the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2005).     

5.  Urticaria, and a disability manifested by a skin rash, 
were not incurred in or aggravated by the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2005).  

6.  Costochondritis and gastroesophageal reflux, and a 
disability manifested by digestive problems, diarrhea, 
heartburn, and/or chest pain, were not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.317 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

				I.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In adjudicating a claim on the merits, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor 
of the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The veteran's DD Form 214 reflects that the veteran served in 
Southwest Asia from September 27, 1990 to April 5, 1991.  It 
also reflects that the veteran received the Southwest Asia 
Service Medal and that Kuwait Liberation Medal.

The provisions of 38 U.S.C.A. § 1117 with respect to Persian 
Gulf War veterans were amended by the Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, § 202, 
115 Stat. 976, 988-989 (Dec. 27, 2001), to define what 
constitutes a "qualifying chronic disability" for purposes of 
entitlement to compensation under the statute.  The 
provisions of 38 U.S.C.A. § 1117(a)(1) now provide:  

(a)(1) The Secretary may pay compensation under this 
subchapter to a Persian Gulf veteran with a qualifying 
chronic disability that became manifest-

(A) during service on active duty in the Armed Forces in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or 
(B) to a degree of 10 percent or more during the presumptive 
period prescribed under subsection (b).  

(2) For purposes of this subsection, the term "qualifying 
chronic disability" means a chronic disability resulting from 
any of the following (or any combination of any of the 
following):  
(A) An undiagnosed illness.  
(B) A medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms.  
(C) Any diagnosed illness that the Secretary determines in 
regulations prescribed under subsection (d) warrants a 
presumption of service-connection.  

This amendment became effective March 1, 2002.  115 Stat. 
989.  

The presumption period referred to in subsection (a)(1)(B) 
above requires that the disability must have become manifest 
to a degree of 10 percent or more not later than December 31, 
2006.  38 C.F.R. § 3.317(a)(1)(i) (2005).  

Section 3.317 of title 38, Code of Federal Regulations, 
provides as follows:

(a)(1) Except as provided in paragraph (c) of this section, 
VA will pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability, provided that such disability:

(i) Became manifest either during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2006; and (ii) By history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.

(2)(i) For purposes of this section, a qualifying chronic 
disability means a chronic disability resulting from any of 
the following (or any combination of the following):

(A) An undiagnosed illness;

(B) The following medically unexplained chronic multisymptom 
illnesses that are defined by a cluster of signs or symptoms:

(1) Chronic fatigue syndrome;

(2) Fibromyalgia;

(3) Irritable bowel syndrome; or

(4) Any other illness that the Secretary determines meets the 
criteria in paragraph (a)(2)(ii) of this section for a 
medically unexplained chronic multisymptom illness; or

(C) Any diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.

(ii) For purposes of this section, the term medically 
unexplained chronic multisymptom illness means a diagnosed 
illness without conclusive pathophysiology or etiology, that 
is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.

(3) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.

(4) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic. The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.

(5) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.

(6) A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.

(b) For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to:

(1) Fatigue (2) Signs or symptoms involving skin (3) Headache 
(4) Muscle pain (5) Joint pain (6) Neurologic signs and 
symptoms (7) Neuropsychological signs or symptoms (8) Signs 
or symptoms involving the respiratory system (upper or lower) 
(9) Sleep disturbances (10) Gastrointestinal signs or 
symptoms (11) Cardiovascular signs or symptoms (12) Abnormal 
weight loss (13) Menstrual disorders.

(c) Compensation shall not be paid under this section:

(1) If there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or

(2) If there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or

(3) If there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.

(d) For purposes of this section:

(1) The term Persian Gulf veteran means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia Theater of operations during the Persian Gulf War.

(2) The Southwest Asia Theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations. 
(Authority: 38 U.S.C. 1117).

When regulations are changed during the course of the 
veteran's appeal, the presumption of non-retroactivity 
applies in the absence of expressed agency intent.  Landgraf 
v. USI Film Products, 511 U.S. 244 (1994); VAOPGCPREC 7-2003 
(VA must give effect to the court's explanation of the 
prevailing law).  

As a general matter, regulations that liberalize the criteria 
for entitlement to compensation may be applied to pending 
claims because their effect would be limited to matters of 
prospective benefits.  VAOPGCPREC 7-2003.  Likewise, the 
effective date of benefits awarded pursuant to a liberalizing 
regulation may be no earlier than the effective date of the 
regulation.  38 U.S.C.A. § 5110(g).  

In contrast, the regulations that restrict the bases for 
entitlement to a benefit might have disfavored retroactive 
effects in pending claims and would not apply retroactively 
in determining a claimant's entitlement to benefits, absent 
expressed agency intent.  VAOPGCPREC 7-2003.  

The veteran's service medical records include a March 1987 
report noting a chief complaint of a rash on the neck for 
three days.  In an August 1991 Southwest Asia 
Demobilization/Redeployment Medical Evaluation report the 
veteran indicated that he did not have any fever, fatigue, 
weight loss, or yellow jaundice.  He also checked that he did 
not have any rash, skin infection, or sores, a cough or sinus 
infection, or stomach or belly pain, nausea, diarrhea, or 
bloody bowel movements.  A January 1992 report stated that 
the veteran reported having episodes of lightheadedness 
during which he experienced a tingling feeling in his arms 
and legs.  He stated that his left leg had a numb feeling.  
In a FHT 600-X21, dated October 1992, the veteran opted to 
waive his separation medical examination and it was indicated 
that the waiver request was granted.  

The post-service evidence includes a November 30, 1994 
report, which diagnosed left arm paresthesias of uncertain 
etiology, and January 10, 1995 report, which stated that the 
electro diagnostic conclusion was that there was no evidence 
of radiculopathy or neuropathy in the left upper extremity.  

An August 3, 1995 report diagnosed, inter alia, recurrent 
epigastric pain with nausea and vomiting, diarrhea since 
1991, recurrent.  An August 3, 1995 neurology report 
diagnosed headaches for a year and a half, stated to be 
"probably a combination vascular headaches vs. muscle 
contraction type."  Left neck and arm numbness of unclear 
etiology was also diagnosed.  An August 3, 1995 orthopedic 
examination report diagnosed a history of discomfort and 
aching in both knees and a history of popping and discomfort 
of both elbows of uncertain etiology.  It was stated that he 
was exhibiting a full range of motion.  An August 3, 1995 
report of a skin examination stated that the veteran had a 
brownish diffuse rash on the face in the beard area and also 
at the lower back and both buttocks.  There was no skin rash 
on the stomach area or either arm.  The cause of the rash was 
stated to be unknown.  An August 3, 1995 report of an audio-
ear examination diagnosed a tingling sensation of the left 
ear, cause unknown, but it was stated that there was no 
active ear disease, no loss of balance, and no dizziness.  A 
report of an August 4, 1995 audiological examination stated 
that audiologic test results indicated hearing within normal 
limits in both ears.  The August 3, 1995 general medical 
examination report stated that the veteran had no stuffy nose 
and no frontal headache due to sinusitis.  The nose was 
normal and there was no deviation of the nasal septum.  There 
was no tenderness of the frontal and maxillary sinuses.  

An August 1996 report listed an assessment of eczematoid 
dermatitis.  A November 1996 report listed a diagnosis of 
dermatitis, not otherwise specified.  A November 1997 VA 
audiological examination report stated that the veteran's 
hearing was within normal limits bilaterally.  

An August 1998 VA general medical examination report stated 
that no rash was noted and that the tympanic membranes were 
within normal limits and canals were normal.  The nose showed 
moist mucosa and turbinates were within normal limits.  Chest 
was clear to auscultation and percussion with normal 
excursion.  The abdomen was soft and nontender and bowel 
sounds were positive.  There were no masses or organomegaly.  
Examination of the knees and elbows showed no effusions, 
warmth, or tenderness and range of motion was within normal 
limits.  Neurological examination revealed that cranial 
nerves II through XII were grossly intact.  Motor was 5/5 
diffusely and sensory examination was intact.  Deep tendon 
reflexes were all 2+.  Cerebellar examination was within 
normal limits.  X-rays of the knees and elbows were stated to 
be within normal limits.  The diagnoses included allergic 
rhinitis, osteoarthritis, history of diarrhea, and irritable 
bowel syndrome.       

A June 2005 VA examination report stated that the veteran 
reported not having diarrhea anymore.  He also reported that 
he did not have aching in the joints and that he did not have 
flare-ups or incapacitating episodes.  He reported that he 
still had a rash that came and went, stating that once every 
other month it would flare-up in the same area.  It was 
stated that he had been diagnosed with urticaria.  The 
veteran also reported having headaches once a week, but it 
was later noted that he had headaches a couple of times per 
week.  Upon examination, the veteran's left ear had a normal 
pinna and external canal, normal tympanic membrane, and 
grossly normal hearing.  There was no discharge.  Examination 
of the nose revealed normal nasal vestibule, normal 
turbinates, no polyps, no obstruction, and a normal septum.  
Sinus examination was stated to be normal.  Palpation over 
the sterno-costal joints triggered moderate, dull, aching 
pain.  Left and right chest was normal to auscultation and 
percussion.  Inspection of the abdomen was normal.  There 
were normal bowel sounds, no palpable mass, no ventral 
hernia, no ascites, no abdominal guarding, and he had a 
normal liver and spleen.  Examination of the joints revealed 
no joint pain, swelling, or deformity.  All extremities were 
stated to be normal.  Upon neurologic examination, he had 
normal coordination, normal orientation, normal memory, and 
normal speech.  There was no motor or sensory loss and 
cranial nerve functions were normal.  Deep tendon reflexes 
were 2+ for the triceps, biceps, knee jerk, and ankle jerk 
bilaterally.  The diagnoses included costochondritis and 
gastroesophageal reflux.  With regard to sinusitis, rhinitis, 
and headaches, the examiner stated that the veteran's 
symptoms were more compatible with allergic rhinitis and that 
there were no acute or chronic sinusitis symptoms present.  
It is emphasized that the above conditions were all indicated 
in the examination report to have occurred after active 
service.  Irritable bowel syndrome was not present and no 
skin condition was present, but it was stated that urticaria 
was still sporadic.  It was stated that this problem first 
occurred about six months to a year after he left military 
service.  With regard to osteoarthritis/stiffness, the 
examination report refers the reader to the orthopedic 
examination report.  

A July 2005 VA joints examination report listed an impression 
of normal shoulder, elbow, and knee examinations.  The 
examiner stated that he could not detect any abnormality in 
the shoulders, elbows, and knees.  He further stated that he 
could not detect any pain on range of motion testing or any 
functional deficit with repetitive use.  The examiner also 
stated that June 2005 X-rays of the elbows, shoulders, and 
knees, showed that the joint spaces were all maintained and 
that bony alignment was normal.  No bony abnormalities were 
noted in any of the images.    

      A.  Headaches and/or Sinus Difficulties

The preponderance of the evidence is against the veteran's 
claim.  The service medical records are negative for any 
complaints of, or treatment for, headaches or sinus 
difficulties.  The June 2005 VA examination report did note 
that the veteran stated he had headaches, but examination 
revealed normal nasal vestibule, normal turbinates, no 
polyps, no obstruction, and a normal septum.  Sinus 
examination was stated to be normal.  The examiner stated 
that, with regard to sinusitis, rhinitis, and headaches, the 
veteran's symptoms were more compatible with allergic 
rhinitis and that there were no acute or chronic sinusitis 
symptoms present.  It was stated in the examination report 
that this condition occurred after service.  To the extent 
that a claim has been presented under 38 C.F.R. § 3.317, the 
application of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 has 
an explicit condition that the claim be for a chronic 
disability resulting from an undiagnosed illness.  38 
U.S.C.A. § 1117; see also 38 C.F.R. § 3.317(a)(1)(ii).  Here, 
as the June 2005 VA examination report stated that the 
veteran's symptoms were more compatible with allergic 
rhinitis, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317 are not applicable.  In addition, there is no 
competent evidence linking a headache or sinus disorder to 
service.  See 38 C.F.R. § 3.303.  Based on the foregoing, the 
Board finds that the preponderance of the evidence is against 
the claim, and that the veteran's claim of entitlement to 
service connection for headaches and/or sinus difficulties 
must be denied on any basis.
  
The Board considered the appellant's arguments in support of 
his claim.  However, the appellant, as a lay person untrained 
in the field of medicine, is not competent to offer an 
opinion on such matters.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Hence, these arguments do not provide a 
factual predicate upon which compensation may be granted. 

As the preponderance of the evidence is against the 
appellant's claim, the doctrine of reasonable doubt is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

				B.  Knees and/or Elbows

The preponderance of the evidence is against the veteran's 
claim.  It was stated in the July 2005 VA joints examination 
report that no abnormalities of the elbows or knees could be 
detected.  Furthermore, there was no pain on range of motion 
testing and no functional deficit with repetitive use.  
Finally, it was stated that June 2005 X-rays of the elbows, 
shoulders, and knees, showed that the joint spaces were all 
maintained and that bony alignment was normal.  In short, 
there is no objective evidence of signs or symptoms of 
current disability.

As such, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 
3.317 are not applicable.  A claim for service connection for 
a disability must be accompanied by medical evidence that 
establishes that the claimant currently has the claimed 
disability.  Absent proof of a present disability there can 
be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Degmetich v. Brown, 104 F.3d 1328, 1331-33 (Fed. 
Cir. 1997).  Based on the foregoing, the preponderance of 
the evidence is against the claim, and that the veteran's 
claim of entitlement to service connection for disability 
manifested by pain in the knees and/or elbows must be denied 
on any basis.

The Board considered the appellant's arguments in support of 
his claim.  However, the appellant, as a lay person untrained 
in the field of medicine, is not competent to offer an 
opinion on such matters.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Hence, these arguments do not provide a 
factual predicate upon which compensation may be granted. 

As the preponderance of the evidence is against the 
appellant's claim, the doctrine of reasonable doubt is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

      C.  Numbness

The preponderance of the evidence is against the veteran's 
claim.  Although a January 1992 service medical record stated 
that the veteran reported having episodes of lightheadedness 
during which he experienced a tingling feeling in his arms 
and legs, and a numb feeling in his left leg, the June 2005 
VA examination report did not report any neurologic symptoms 
or disability.  It was stated that, upon neurologic 
examination, he had normal coordination, normal orientation, 
normal memory, and normal speech.  There was no motor or 
sensory loss and cranial nerve functions were normal.  Deep 
tendon reflexes were 2+ for the triceps, biceps, knee jerk, 
and ankle jerk bilaterally.  As such, the provisions of 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable.  A 
claim for service connection for a disability must be 
accompanied by objective evidence of signs or symptoms that 
establishes that the claimant currently has the claimed 
disability.  Absent proof of a present disability there can 
be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Degmetich v. Brown, 104 F.3d 1328, 1331-33 (Fed. 
Cir. 1997).  Based on the foregoing, the preponderance of 
the evidence is against the claim, and that the veteran's 
claim of entitlement to service connection for disability 
manifested by numbness in the left side of the neck, left 
arm, and/or left leg, must be denied on any basis.

The Board considered the appellant's arguments in support of 
his claim.  However, the appellant, as a lay person untrained 
in the field of medicine, is not competent to offer an 
opinion on such matters.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Hence, these arguments do not provide a 
factual predicate upon which compensation may be granted. 

As the preponderance of the evidence is against the 
appellant's claim, the doctrine of reasonable doubt is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
    
					D.  Left Ear

The preponderance of the evidence is against the claim.  
Although  the August 3, 1995 audio-ear examination report 
diagnosed a tingling sensation of the left ear, cause 
unknown, it was stated that there was no active ear disease, 
no loss of balance, and no dizziness.  The June 2005 VA 
examination report stated that, upon examination, the 
veteran's left ear had a normal pinna and external canal, 
normal tympanic membrane, and grossly normal hearing.  There 
was no discharge and the veteran did not report tingling in 
the left ear.  As such, the provisions of 38 U.S.C.A. § 1117 
and 38 C.F.R. § 3.317 are not applicable.  A claim for 
service connection for a disability must be accompanied by 
objective evidence of signs or symptoms of the claimed 
disability.  Absent proof of a present disability there can 
be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Degmetich v. Brown, 104 F.3d 1328, 1331-33 (Fed. 
Cir. 1997).  Based on the foregoing, the preponderance of 
the evidence is against the claim, and that the veteran's 
claim of entitlement to service connection for disability 
manifested by tingling in the left ear, must be denied on any 
basis.

The Board considered the appellant's arguments in support of 
his claim.  However, the appellant, as a lay person untrained 
in the field of medicine, is not competent to offer an 
opinion on such matters.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Hence, these arguments do not provide a 
factual predicate upon which compensation may be granted. 

As the preponderance of the evidence is against the 
appellant's claim, the doctrine of reasonable doubt is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
  
					E.  Skin Rash

The preponderance of the evidence is against the veteran's 
claim.  Although a March 1987 service medical record noted a 
chief complaint of a rash on the neck for three days, the 
June 2005 VA examination report stated that no skin condition 
was present.  It was stated that urticaria was sporadic, but 
that this problem first occurred about six months to a year 
after he left military service.  To the extent that a claim 
has been presented under 38 C.F.R. § 3.317, the application 
of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 has an explicit 
condition that the claim be for a chronic disability 
resulting from an undiagnosed illness.  38 U.S.C.A. § 1117; 
see also 38 C.F.R. § 3.317(a)(1)(ii).  Here, as the June 2005 
VA examination report diagnosed the veteran's skin condition 
as urticaria, the provisions of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 are not applicable.  In addition, there is no 
competent evidence linking a skin disorder to service.  See 
38 C.F.R. § 3.303.  Based on the foregoing, the Board finds 
that the preponderance of the evidence is against the claim, 
and that the veteran's claim of entitlement to service 
connection for a skin rash must be denied on any basis.
  
The Board considered the appellant's arguments in support of 
his claim.  However, the appellant, as a lay person untrained 
in the field of medicine, is not competent to offer an 
opinion on such matters.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Hence, these arguments do not provide a 
factual predicate upon which compensation may be granted. 

As the preponderance of the evidence is against the 
appellant's claim, the doctrine of reasonable doubt is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).         

				F.  Digestive Problems, etc.

The preponderance of the evidence is against the veteran's 
claim.  The June 2005 VA examination report stated that the 
veteran reported not having diarrhea anymore.  Upon 
examination, palpation over the sterno-costal joints 
triggered moderate, dull, aching pain, but the left and right 
chest was normal to auscultation and percussion.  
Additionally, inspection of the abdomen was normal; there 
were normal bowel sounds, no palpable mass, no ventral 
hernia, no ascites, no abdominal guarding, and he had a 
normal liver and spleen.  The diagnoses included 
costochondritis and gastroesophageal reflux.  These 
conditions were indicated to have occurred after active 
service.  To the extent that a claim has been presented under 
38 C.F.R. § 3.317, the application of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317 has an explicit condition that the claim be 
for a chronic disability resulting from an undiagnosed 
illness.  38 U.S.C.A. § 1117; see also 38 C.F.R. 
§ 3.317(a)(1)(ii).  Here, as the June 2005 VA examination 
report diagnosed costochondritis and gastroesophageal reflux, 
the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 
are not applicable.  In addition, there is no competent 
evidence linking either costochondritis or gastroesophageal 
reflux  to service.  See 38 C.F.R. § 3.303.  Furthermore, it 
is emphasized that the veteran reported no longer having 
diarrhea.  A claim for service connection for a disability 
must be accompanied by medical evidence that establishes that 
the claimant currently has the claimed disability.  Absent 
proof of a present disability there can be no valid claim.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328, 1331-33 (Fed. Cir. 1997).  
Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the veteran's claim of entitlement to service connection for 
disability manifested by digestive problems, diarrhea, 
heartburn, and/or chest pain must be denied on any basis.
   
The Board considered the appellant's arguments in support of 
his claim.  However, the appellant, as a lay person untrained 
in the field of medicine, is not competent to offer an 
opinion on such matters.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Hence, these arguments do not provide a 
factual predicate upon which compensation may be granted.  As 
the preponderance of the evidence is against the appellant's 
claim, the doctrine of reasonable doubt is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).         
   
					II.  VCAA   

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107, is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, an April 2004 letter informed 
the appellant of what the evidence needed to show in order to 
establish entitlement to service connection.  The letter also 
informed the veteran of VA's duty to assist to assist him in 
obtaining evidence for his claim, as did a November 2004 
letter.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Here, the November 2004 VCAA notice letter 
sent to the veteran specifically requested that the veteran 
send to VA any evidence in his possession that pertained to 
his claims.  
 
The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than the RO's VCAA notice letters to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  

Also, a VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decision was made 
prior to the enactment of the VCAA.  However, the Board finds 
that any defect with respect to the VCAA notice requirement 
in this case was harmless error.  For example, subsequent to 
the veteran receiving the December 2002 SSOC and the April 
2004 and November 2004 VCAA letters, the claim was 
readjudicated by the AOJ in the October 2005 SSOC.    

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

Service connection for a disability manifested by headaches 
and/or sinus difficulties, to include allergic rhinitis, is 
denied.  

Service connection for a disability manifested by pain in the 
knees or elbows is denied.  

Service connection for a disability manifested by numbness in 
the left side of the neck, left arm, and/or left leg, is 
denied.    

Service connection for a disability manifested by tingling in 
the left ear is denied.      

Service connection for a disability manifested by a skin 
rash, to include urticaria, is denied.      

Service connection for a disability manifested by digestive 
problems, diarrhea, heartburn, and/or chest pain, to include 
costochondritis and gastroesophageal reflux, is denied.   
 


____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


